PER CURIAM.
Pursuant to and by reason of the stipulation between the parties filed of record in this cause, it is ordered and adjudged that the amount of the judgment rendered in the District Court in favor of Corona Coal Company, plaintiff and appellee, and against Andrew W. Mellon, Director General of Railroads, as Agent of the President of the United States (quoad Vicksburg, Shreveport & Pacific Railway), under section 206 of the Transportation Act of 1920 (49 USCA § 74 (a-g), substituted defendant and appellant, be and the same is hereby reduced to the sum of $2,000, and that, as thus reduced, said judgment be and the same is hereby affirmed, and judgment is hereby entered in favor of plaintiff and appellee and against defendant and appellant in this court for the said sum of $2,000.
It is further ordered and adjudged that the amount of the aforesaid judgment shall bear no interest, if paid on or prior to December 31,1930, but, if not paid by said date, interest shall run on the amount of said judgment at the rate of 8 per centum per annum from January 1, 1931, until paid.
It is further ordered and adjudged that each party to this cause shall bear all costs of court by it or him already paid or advanced, and that all costs not already paid or advanced shall be paid by the defendant and appellant.
It is further ordered and adjudged that the judgment of the District Court in favor of plaintiff and appellee, except for the affirmance of said judgment in the reduced amount hereinabove set forth, be, and the same is hereby, vacated and set aside.
It is further ordered and adjudged that on the payment of said sum of $2,000 to the plaintiff and appellee, with interest as herein provided (if any interest shall have accrued), the defendant and appellant shall stand fully acquitted and discharged of and from all demands made by plaintiff and appellee in said suit, and the said judgment, as entered in the District Court, and as modified, affirmed and entered herein, shall be fully satisfied, released, and discharged of record.